AppletoN, C. «T.
This is an action of replevin brought by the plaintiffs, members of the Ladies’ Aid Society, against the defendant, treasurer of the Reform Club, a .temperance organization in Farmington. The articles replevied are various articles of furniture purchased by the Ladies’ Aid Association, and furnished to the Reform Club on the terms and conditions specified in a receipt signed by the defendant and others, under date of December 5, 1876.
The case comes before us upon exceptions and a motion for a new trial.
The suit is brought by a portion of the Ladies’ Aid Society. No plea in abatement has been filed. The non joinder .of other tenants in common should have been taken advantage of by plea in abatement. The defendant cannot take advantage of such non joinder under the general issue. McArthur v. Lane, 15 Maine, 246; Lothrop v. Arnold, 25 Maine, 136.
*353The plaintiffs claim to act as trustees of the association of which they are members. The instructions giyen as to their right to maintain this action were correct. The plaintiffs were persons delegated to take and hold the property replevied for the purposes of their society. The defendant with others contracted with them as such, and are bound by the terms of that contract. Nothing has been offered to show its invalidity. But whether valid or not, the defendant having filed no plea in abatement cannot take exception to the non joinders of other parties who may be joint owners with the plaintiffs.
The receipt signed by the defendant and others, dated December 5, 1876, shows the terms and conditions upon which the Reform Club received the articles replevied. The general title was to remain in the Ladies’ Aid Association. In case of a neglect on the part of the Reform Club to comply with the conditions upon which the articles were delivered, the plaintiffs had at once a right to possession. The selling of part and the attempt to sell the remainder was an obvious conversion.
The plaintiffs proved the terms and conditions upon which the articles replevied were placed in the possession of the defendant and others. This contract was not denied. It was valid and binding for aught apparent. It was further shown to be in accordance with the facts by parol evidence. The record of the Ladies’ Aid Association was received and objection is now urged to its reception. The ground of the objection, as stated at the trial, was "that any business they might do would not have any effect on (defendant’s) our furniture.” But it shows the terms and conditions upon which the plaintiffs authorized their committee, or trustees, to deliver the property into the keeping of the Reform Club, and that the receipt given was in accordance with the previous vote of the Ladies’ Association. This was unnecessary, because, this was shown by the receipt, but it could not harm the defendant. No other objection was taken to this evidence, and the one taken cannot avail.
It was matter of discretion whether the deposition of Albert E. Jones should be received or not. To the exercise of that *354discretion there can be no valid exception. The parts objectionable were excluded.
The motion for a new trial must be overruled. The verdict is in conformity with the weight of evidence.

Motion^ and exceptions overruled.

Walton, Barrows, Virgin, Libbey and. Symonds, JJ.„ concurred.